Per Curiam,
We find nothing in this record that would have justified the rejection of defendant’s claim to the $300 exemption, either on the ground that it was too late, or for other reasons suggested by plaintiff’s exceptions thereto. The sale was not delayed, nor were costs incurred that might have been avoided bj^ an earlier presentation of the claim. There was therefore no error in dismissing the exceptions and discharging the rule to set aside the appraisement. The questions presented by plaintiff’s exceptions have been sufficiently considered and properly disposed of in the opinion of the court below. For reasons there given the decree should not be disturbed.
Decree affirmed and appeal dismissed with costs to be paid by appellant.